Opinion by
Head, J.,
This appeal and the two following were argued together because the controlling questions in all are identical, save only that in the appeal of Tevling, infra, p. 000, the right of recovery is specially challenged on the ground that the articles, for the price of which he sues, were not “material furnished in or about the construction of the highway” within the meaning of the bond on which he bases his action. The learned judge below entered judgment non obstante veredicto for the defendant in each case, and in an opinion filed states at length the reasons supporting such judgment.
We concur in the conclusions reached by the learned judge, and are further of the opinion that he has set forth sound and satisfactory reasons on which they may rest. Nothing would be gained by a further discussion of them here.
Judgment affirmed.